DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 06/11/2021 have been fully considered.
The objection to claim 7 has been withdrawn in view of the Examiner’s Amendment below.

Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bonicatto (US20180352310A1), Applicant’s arguments are persuasive. An updated search shows:
Ito et al. (US20180375374A1) discloses in Fig 1 and para [0032] a power storage device 100 controlling storage battery 109 to prepare for a power failure; para [0033] shows the power conditioner records and sequentially updates management information in a storage medium such as memory, based on storage battery-related information received from power storage device 100 and the like; the power conditioner transmits management information to operation terminal 300 as necessary. Ito fails to teach “a battery that supplies power to the communication module…when the device is powered-off, the communication module reads the control state sequentially stored in the storage when the device is powered-on, and transmits the control state read to the server via the base station, as the state information,” as in claim 1.
Moriwaki (US20060242285A1) discloses in in Fig 3 and para [0112] the wireless mobile sensor node MSN may use a battery; para [0111] in order to execute long-time measurement with limited battery power, the RF processor operates intermittently to reduce power consumption; para [0321] shows sensing data D101, D102, and D103 compliant with ON/OFF states are time-sequentially held in the disk DSK-2. Moriwaki fails to teach claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 1, 7 and 12. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-2, 4-8 and 10-12 are allowable, while claims 3 and 9 have been canceled.
Examiner’s Amendment


Authorization for this examiner's amendment was given in a communication with Ameya S. Purohit, Reg. No. L0550, on August 19, 2021. The following listing of claims replaces all prior versions and listings of claims in this application:
1.  (Previously Presented)  A device management system, comprising:  
a server communicatively connected to a network;  
a base station for long-distance wireless communication that is communicatively connected to the network; and  
a device that is communicatively connected to the base station and transmits state information indicating a state of the device to the server via the base station, wherein 
the device includes:  
a communication module for carrying out the long-distance wireless communication with the base station; and  
a battery that supplies power to the communication module for operating the communication module, and  
the communication module transmits the state information to the server via the base station when the device is powered-off, wherein the device further includes:  
a controller that controls operation of the device when the device is powered-on; and  
a storage that sequentially stores a control state indicating control carried out by the controller, and  
when the device is powered-off, the communication module reads the control state sequentially stored in the storage when the device is powered-on, and transmits the control state read to the server via the base station, as the state information.  

2.  (Previously Presented)  The device management system according to claim 1, wherein the communication module transmits the state information to the server via the base station when the device is powered-off using the power supplied by the battery.  

3.  (Cancelled)  

4.  (Previously Presented)  The device management system according to claim 2,  
wherein the base station is a low power, wide area (LPWA) base station, and  
the communication module is an LPWA communication module.  

5.  (Previously Presented)  The device management system according to claim 1,  
wherein the state information includes a power state indicating whether the device is energized or not.  

6.  (Previously Presented)  The device management system according to claim 1,  
wherein the server receives the state information from the device, generates notification information in accordance with the state information received, and transmits the notification information generated to the device.  

7.  (Currently Amended)  A device, comprising:  
a communication module communicatively connected to a base station for long-distance wireless communication, the communication module configured to transmit state information indicating a state of the device to a server via the base station, the server communicatively connected to the base station via a network, 
a battery that supplies power for operating the communication module, 
wherein the communication module transmits the state information to the server via the base station when the device is powered-off;
a controller that controls operation of the device when the device is powered-on; and  
a storage that sequentially stores a control state indicating control carried out by the controller,  
wherein when the device is powered-off, the communication module reads the control state sequentially stored in the storage when the device is powered-on, and transmits the control state read to the server via the base station, as the state information.  

8.  (Previously Presented)  The device according to claim 7, wherein the communication module transmits the state information to the server via the base station when the device is powered-off using the power supplied by the battery.  

9.  (Cancelled)    

10.  (Previously Presented)  The device according to claim 7, 
wherein the base station is a low power, wide area (LPWA) base station, and  
the communication module is an LPWA communication module.  

11.  (Previously Presented)  The device according to claim 7, wherein the state information includes a power state indicating whether the device is energized or not.  

12.  (Previously Presented)  A device management method executed in a device management system including a server communicatively connected to a network, a base station for long-distance wireless communication that is communicatively connected to the network, and a device communicatively connected to the base station, the device management method comprising:  
transmitting state information indicating a state of the device to the server via the base station, wherein the device includes:  
a communication module for carrying out the long-distance wireless communication with the base station, wherein the communication module transmits the state information to the server via the base station when the device is powered-off,
a battery that supplies power to the communication module for operating the communication module, 
a controller that controls operation of the device when the device is powered-on, and  
a storage that sequentially stores a control state indicating control carried out by the controller; 
when the device is powered-off, reading, using the communication module, the control state sequentially stored in the storage when the device is powered-on; and 
transmitting the control state read to the server via the base station, as the state information.  

Allowable Subject Matter
Claims 1-2, 4-8 and 10-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442